Title: From Abigail Smith Adams to Abigail Amelia Adams Smith, 11 February 1810
From: Adams, Abigail Smith
To: Smith, Abigail Amelia Adams



my dear daughter
Quincy Febry 11th 1810

The weather has been so intensely cold for near a Month past that I have not taken a pen or attempted to write a Letter, nor have I acknowledged yours of Janry 15th received a fortnight ago, nor Johns bearing date 1st of Jan’ry. without any snow upon the ground we have had a Month of the coldest weather I recollect to have experienced Since the year your Father and Brother saild for France. our Harbarrs have been compleatly—frozen over as far as the Light House, and altho we have every comfort to keep the vital fluid in motion, I have thought some times that your Father would Scarcly Support it. It has increasd upon him that tremour and shakeing in his Hands to such a degree that he can not  hold a cup or a glass without spilling its contents. he Sometimes writes with much difficulty. his Health is other–ways good, and his mind vigorus for his Age—for myself I have got thus far through the Season with less Sickness than usual—but when we get so far advanced in years as your Father & I am, the keepers of the house Tremble” and we know not what a day may bring forth—Your uncle Cranch & dr Tufts are as well as such aged persons can expect to be after three Score, years and ten. few person have any right to look for much enjoyment
our Friend and Neighbour mr Black has been in a decline these Six Months. his disorder ulcers upon the Kidneys; I fear he will never go abroad again. Major Barret is far gone in a dropsey. the rest of our Quincy Friends are well as all our Boston acquaintance—Ann Thaxter is going to be married to mr Nehemiah Parsons who married miss Lydia Bishop for his first wife—thus far & go on relateing our domestic occurences which are always interesting to families when Seperated from each other
Since writing you last we have not had any further accounts from your Brother nor can we expect to, untill late in the Spring. Since this cold weather I have thought much of them. if under the Severity of this climate we complain So much, what must they Suffer under  the Rigor of a Russian winter where the Sun does not rise untill half past nine & Set in the Shortest days at half past two. I do not know how Mrs Adams will Sustain it, and I fear for his Eyes. the Snow must be very hurtfull to them: much as he is envied by Some, and malignd and abused by others I cannot see anything pleasureable to him or his in the Mission, but the hope of serving his country—
I rejoice to find that John has commenced his profession with so much Spirit, I most Sincerely wish him Success
I wrote to him about the time he left Newyork. he does not mention receiving that Letter I also learnt that William wrote to  Nyork to his Brother from Christians and from whence I received the Letter from your Brother of which I gave you an account
I really do not know how you can Spair Caroline so much as you do? I know you make the Sacrifice for her benifit, but a Sacrifice it must be—if Judge Smith Should come to Boston pray request him to make a point of coeming to Quincy I wish it for more reasons than one. from his Character I Should like an acquaintance with him. from his being So familiar in your family, it would Seem like an interview with a member of it, and from a Selfish motive I wish him to take charge of a Small package for you and caroline—I inclose you the cotton and Sissars and the 7 Number of your Fathers Letters—I have read your Govr’s speech with approbation—our Massachussets Legislators, the present Majority are—are burning their fingers—but the coals will not kindle through the State, whatever they may say, I do not believe the president or Congress wish or desire War with any power. Madison I believe would prepare with more energy than he is Seconded, but the people will not put on the Armour, if any thing short of Submission and a relinquishment of their independence can prevent it—
We have a base Servile British mercenary Set whose God is gain, and whose Idolatry to that Nation is a disgrace to our own—they bend the knee to Baal and abuse and villify our own Government.  our electioneering campaign is just opening the Chair of Government has been tendered to more than  one who could not possibly accept the office. this is  under . mr Lincoln has been obliged to decline upon account of a complaint in his Eyes which threatens him with total Blindness. mr Gerry & mr William Grey are the candidates upon the Republican List—
Susan has been writing to Caroline so she will get a History of her party &c
here is little abigail & John and at play in my Chamber both their Tongues  running so fast that I Scarcly know what I   write—poor old Pheby desired me to remember her to you when I wrote. She has survived the cold as yet— adieu  with a kind remembrance to you all I am as ever your truly affectionate Mother
